Citation Nr: 1821440	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  18-07 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE
`
Entitlement to service connection for a kidney and/or urinary disorder ("kidney disability").   


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Anderson, Counsel







INTRODUCTION

The Veteran had active military service from March 1954 to February 1958.  

This claim comes to the Board of Veterans' Appeals (Board) from a February 2016 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

A kidney disability was not manifested in active service, and any current kidney disability, or residuals thereof, is not otherwise etiologically related to such service.


CONCLUSION OF LAW

A kidney disability was not caused by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2014, the Veteran filed a claim for service connection for a kidney/urinary condition.  Specifically, the Veteran claims that a kidney infection that he had in 1954 caused a kidney stone to form in 1995 that was evolved into chronic hydronephrosis.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Further, where a veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303 (b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's diagnosed kidney disability is listed as a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology apply in this case.

The Veteran's service treatment records were not available for review.  The Veteran was requested to assist with the rehabilitation of his medical records, and he submitted several statements attesting to different military bases and hospitals where he may have received treatment.  In December 2015, the National Archives and Records Administration made a formal finding that the Veteran's service treatment records were destroyed in a fire at the Records Center in 1973.  

In December 2015, the Veteran underwent a VA examination to determine whether he had a current disability and whether that disability was related to his active military service.  During the examination, the Veteran was diagnosed with hydronephrosis and with a date of diagnosis of July 2015 and nephrolithiasis (kidney stones), initially diagnosed in 2014.  

The Veteran told the examiner that while in service, in 1954, during training he was hospitalized for a week due to a kidney infection.  He stated that following his discharge, he had intermittent kidney infections and was diagnosed 20 years ago with a kidney stone that passed.  The examiner noted that the Veteran's service treatment records were destroyed in a fire.  At the conclusion of the examination, the examiner opined that it was less likely than not that the Veteran's currently diagnosed kidney disability was related to his active military service.  The examiner based this conclusion on the fact that even though the Veteran's lay statements note that he had a kidney infection in 1954, he also stated that his first kidney stone did not appear until 1995, which was 40 years post-military treatment for a kidney infection.  The examiner noted that while kidney infections have been associated with kidney stone development, these are infections of chronic persistent nature such as those experienced by a person with paraplegia with no bladder function.  The examiner saw that there was no documentation, other than rare intermittent infections, that the Veteran's in-service kidney infection is the likely cause of his stones.  Rather genetics and diet factors are the biggest risk factors for the Veteran's kidney disability.  

In support of his claim, the Veteran submitted treatment records from Dr. R.M. that noted treatment for kidney stones July 2015 to August 2015.  The Veteran also submitted treatment records from Cascade West Medical Practice dated December 2016 to September 2017, noting treatment for his kidney disability.  The Board finds these treatment notes to be positive evidence that the Veteran has been receiving treatment for kidney stones; these treatment records do not relate his current kidney disability to his time in service.  

The Veteran submitted a statement in support of his claim in January 2018 that provides a narrative of his experiences in service.  The Board notes that the Veteran, as a lay person, is certainly competent to report matters within his own personal knowledge-such as the occurrence of an injury or his own symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, when assessing credibility and probative value, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

As such, the Veteran is competent to that he received treatment in service for a kidney infection and a urinary infection.  However, the most probative evidence of record does not link the Veteran's current kidney disability to his active military service.  The Veteran underwent a VA examination, after which the examiner concluded that the Veteran's current kidney disability was not related to his active service.  To support his claim, the Veteran has submitted treatment records noting his current condition and treatment.  However, these records do no establish continuity of symptomatology.  The Veteran was discharged from service in 1958 and the first evidence of treatment of a kidney disability is from 2014, which is more than 55 years post separation from active service.  Further, the Veteran, himself, stated that he had a kidney stone pass in 1995, which is more than 37 years since service separation.  He has not suggested, nor does the probative evidence indicate, that he has suffered from a kidney disability since service.  The Board concludes that service connection based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b).

The Board emphasizes that, in this appeal, the Veteran's lay assertions, alone, cannot establish the required nexus element of his claim.  See 38 C.F.R. § 3.159 (a)(1); Waters, 601 F. 3d at 1278; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  As such, any direct assertions by the Veteran and/or his representative as to diagnosis and/or medical etiology provide no persuasive support for the claim.  Id.  

Therefore, the Board finds that the claim for service connection for a kidney disability must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible and probative evidence supports required elements of any of these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Duties to Notify and Appeal 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied by notice letters that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
  
Service treatment records were not associated with claims file.  In December 2015, the National Archives and Records Administration made a formal finding that the Veteran's service treatment records were destroyed in a fire at the Records Center in 1973.  The Veteran was notified and requested to submit any service treatment records that he may have in his possession.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2017).   

The Veteran was provided VA examination in December 2015, which is adequate for the purposes of determining service connection for a kidney disability as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran and provides an etiological opinion with supporting 38 U.S.C.A. §; 38 C.F.R. § rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for a kidney disability is denied.  



______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


